Citation Nr: 1315312	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  10-30 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for a cardiovascular disorder to include hypertension. 

2.  Entitlement to service connection for a cardiovascular disorder to include hypertension

3.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety, major depressive disorder (MDD), and post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from June 1946 to June 1949 and from August 1950 to January 1952.

This matter came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2011, March 2013, and April 2013 correspondence, the Veteran and his representative stated the Veteran's desire to withdraw his hearing request.  The Veteran has not requested to have his Board hearing rescheduled, therefore, his hearing request has been deemed withdrawn.  38 C.F.R. § 20.1304 (2012).

With respect to the Veteran's claim for service connection for hypertension, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "'the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337). 

Here, the Veteran was last denied service connection for hypertension in a September 2002 Board decision.  The Veteran subsequently filed a claim for a cardiovascular disorder and hypertension in June 2009.  He indicated that his current cardiovascular condition and hypertension were related and began within a year of service as reflected on his April 1950 examination for Officer Candidate School.  The June 2010 VA examination for both hypertension and cardiovascular disease noted symptoms such as fatigue, weakness, intermittent claudication, and palpitations.  The Board observes that the Veteran has been diagnosed with hypertension, valvular heart disease with pulmonary hypertension, congestive heart failure, adenopathy/pleural effusion/pleuroparenchymal changes, atrial fibrillation, and mitral regurgitation/insufficiency. See e.g., VA treatment records dated in October 2013.  

Although the RO adjudicated a claim service connection for hypertension and a cardiovascular condition separately during the course of this appeal, the Board will broaden his claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader claim for a cardiovascular disorder, to include hypertension. 

Essentially, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history and factual bases as were considered in the prior final decision - that there was no evidence of hypertension in service, evidence of hypertension manifest to a compensable degree within one year after service, or competent evidence of hypertension that is related to service.  As such, the threshold question of whether new and material evidence has been submitted must be addressed. 

The Board notes that in a July 2010 statement of the case, the RO reopened the Veteran's hypertension claim and denied the claim on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Since the Veteran's claims were last adjudicated in September 2012, the Veteran and his representative submitted multiple statements as well as VA treatment records dated from October 2011 to September 2012 and March 2013.  However, in April 2013, the Veteran's representative waived RO review of any evidence submitted after the September 2012 Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 20.1304 (2012).

The issues of entitlement to a cardiovascular disorder to include hypertension and an acquired psychiatric disorder to include PTSD, anxiety, and MDD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In September 2002, the Board denied service connection for hypertension.

2.  Additional evidence received since June 2002 rating decisions is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for hypertension. 


CONCLUSIONS OF LAW

1.  The September 2002 Board decision denying the claim of service connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).   

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a cardiovascular disorder, including hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In light of the Board's favorable decision in reopening the claim of service connection for a cardiovascular disorder to include hypertension there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Legal Criteria - New and Material Evidence

Generally, an RO decision denying a claim which has become final and a claim denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

For the purpose of determining whether new and material evidence has been received to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Additionally, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Analysis - Claim to Reopen

By way of background, in a September 2002 decision, the Board determined that there was no evidence of hypertension in service, evidence of hypertension manifest to a compensable degree within one year after service, or competent evidence of hypertension that is related to service.  The Board's decision was final when issued.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100(a) 

Subsequent to the last final Board decision in September 2002, additional service personnel records were received.  This serves as a basis for reopening the claim.  38 C.F.R. § 3.156(c).  Moreover, even without such records, the evidence at the time of the final September 2002 Board denial included the Veteran's service treatment records, VA treatment records and examination reports and statements from the Veteran.  At the time of the May 2000 VA examination, the Veteran denied having any cardiac symptoms.  On his June 2000 VA Form 9, he indicated he was turned him down because of high blood pressure, which was within the one-year presumptive period following his release from his first period of service.  He also contended that the condition would be at least 10 percent disabling in order for him to fail the examination for Officer Candidate School.  Since the September 2002 final Board decision, the Veteran indicated that he was not physically qualified for the Reserve Officer Candidate School due to high blood pressure and high pulse rate as an emotional factor.  He reported that based on his high blood pressure and a cardiovascular condition at that time, he was referred for a cardiovascular examination.  The Veteran has also indicated that his current cardiovascular condition was related to his hypertension and also began within a year of service.  Furthermore, at the time of the June 2010 VA examination for hypertension and cardiovascular disease, symptoms such as fatigue, weakness, intermittent claudication, and palpitations were reported together.  Since the September 2002 Board decision, the Veteran has also since been diagnosed with valvular heart disease with pulmonary hypertension, congestive heart failure, adenopathy/pleural effusion/pleuroparenchymal changes, atrial fibrillation, and mitral regurgitation/insufficiency.  This evidence is new and material, as it was not before the Board at the time of the September 2002 decision date of onset as per 38 C.F.R. §§ 3.307 and 3.309, it raises a reasonable possibility of substantiating the claim.

The requirements for reopening a claim, under both 38 C.F.R. § 3.156(c) and 3.156(a) have been met, and therefore the claim of service connection for a cardiovascular disorder, including hypertension is now opened and will be addressed in the remand below.  






ORDER

New and material evidence has been received to reopen the claim of service connection for a cardiovascular disorder, to include hypertension; the appeal is granted to this extent only. 


REMAND

In this case, the Veteran has been diagnosed with PTSD, anxiety and MDD and contends that his psychiatric disability is related to his service, including his experiences while serving as prison personnel/administrator at Camp Allen, a Naval Retraining Facility (prison) from August 1946 to February 1949.  More specifically, the Veteran reported that he dealt with hardened criminals who were sent there as a result of a Court Martial.  He claimed that was only 18 years old at the time, and due to the stressful nature the job, the minimum age requirement is now 25 years old.  He reported that the prisoners made threats to the personnel and there were many prison breaks.  He stated that he witnessed shootings at the prison.  He has nightmares relating to this experience.  He also claimed that in September 1948, his roommate went home during Memorial Day weekend and killed his family members.  The Veteran previously had confrontations with this roommate and later learned that the gun he used to kill his family was the same gun that the roommate kept in their room.  Additionally, the Veteran claimed that while he was in service, his mentor, Lt. R was accidentally killed in the officers' quarters in the fall of 1947.   

In November 2009 correspondence, the RO contacted the Navy Criminal Investigation Service (NCIS) to research the incident related to the Veteran's roommate killing his family and Lt. R accidentally shooting himself in the officers' quarters at Camp Allen.  In January 2010, NCIS responded that there were no records of a NCIS investigation to substantiate these stressors.  However, it does not appear that there has been any attempt to verify whether or not there were prison breaks and shootings while the Veteran was assigned at Camp Allen.  On remand, the RO/AMC should contact the Veteran and ask him to provide as much additional detail as possible regarding the alleged prison breaks and shootings, including the exact dates, or near to exact dates, and locations.  After completing the above, the RO should forward copies of the Veteran's DD Form 214 and unit designations to the U.S. Army and Joint Services Records Research Center (JSRRC) in an attempt to verify whether or not there were prison breaks and shootings while the Veteran was assigned to Camp Allen.  Also, the JSSRC should verify whether or not the age of prison personnel/administrator, or serving in the same capacity as the Veteran has been increased to 25 years of age.  

There appears to be conflicting medical opinions as to whether or not the Veteran meets the stressor criterion (A) for a diagnosis of PTSD.  On the June 2010 VA examination, the examiner found that the Veteran did not meet the stressor criterion for PTSD because his reports were based on what "could have happened," rather than on something that actually did happen.  However, a February 2011 VA treatment record found that the Veteran met the stressor criterion based on his reports of witnessing people being shot and his friend, who was the prison warden, was killed right in front of him.  A new examination is necessary to clarify whether or not the Veteran's meets the criteria for PTSD.  Additionally, in regards to a psychiatric disorder other than PTSD, the June 2010 VA examiner found that the Veteran's depressive disorder was not related to military service because the symptoms had only been present for the past two years, however, the examiner did not address the March 1950 Report of Examination that suggested that the Veteran's high blood pressure and pulse rate was related to an emotional factor.  The examiner's opinions do not reflect adequate consideration and analysis of all relevant evidence of record, to specifically include in-service documentation suggesting that there was an emotional impairment, which renders the provided reasoning/analysis incomplete, if not inaccurate.  See Nieves-Rodriguez; see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  

Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993) 

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

There appears to be outstanding treatment records.  A July 2009 VA treatment record referred to a private physician who has been prescribing the Veteran with Valium for symptoms related to his psychiatric disability, however, there does not appear to be any attempt to obtain these treatment records.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e) (2) (2012). 

The Veteran appears to receive ongoing treatment at the Huntington VA Medical Center, and complete treatment records dated from October 2011 to the present should be obtained and associated with the claims file.  VA has a duty to obtain any additional relevant VA treatment records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

During his June 2010 VA examination for a psychiatric disorder, the Veteran indicated that his PTSD and hypertension/cardiovascular disorder were related to each other.  He also referred to the March 1950 Report of Medical examination for Reserve Officer Candidate School that listed a disqualifying factor of"[h]igh blood pressure and pulse rate, evaluation of emotional factor."  Therefore, the issue regarding service connection for a cardiovascular disorder to include hypertension is inextricably intertwined with the issue of service connection for an acquired psychiatric disorder to include PTSD, anxiety, and MDD.  Thus, the Board must defer adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of the Veteran's treatment for any psychiatric disorder and cardiac disability, to include hypertension since October 2011 from the Huntington, West Virginia VA Medical Center and from any other sufficiently identified VA facility. 

If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified that he may submit the records himself.  All such notification must be documented in the claims file. 

If the VHA medical records are electronically available in CAPRI, follow current procedures to review and identify VHA medical records pertinent to the disability claims electronically available in CAPRI.

Upload to the Virtual VA eFolder the VHA medical records electronically available in CAPRI.

2.  Request that the Veteran identify any medical treatment records for a psychiatric disorder, to include PTSD, anxiety, and MDD and furnish appropriate authorization for the release of private medical records, to include the private provider referred to in the July 2009 VA treatment record who prescribed the Veteran valium.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 38 C.F.R. § 3.159 (2012).  

Any negative search response must be noted in the record and communicated to the Veteran. 

3.  The RO/AMC should contact the Veteran and ask him to provide as much additional detail as possible regarding the claimed stressors while working as a prison administrator/personnel at Camp Allen including the exact dates, or near to exact dates, and locations of any prison breaks and shootings as well as any other unverified stressor.  The RO/AMC should advise the Veteran that it would be helpful for him to obtain and submit evidence which would serve to corroborate his account of the incidents, such as statements from other servicemen who witnessed the claimed events.  The Veteran should also describe his duties at the prison and to submit any evidence reflecting that the minimum age requirement is now 25 years of age to perform the same duties.  

4.  After completing #3, the RO/AMC should use all appropriate resources to develop the Veteran's claim for service connection for a psychiatric disability, to include contacting the service department and/or forwarding the relevant information, together with the Veteran's DD Form 214 and unit designations, to the U.S. Army and Joint Services Records Research Center (JSRRC) in an attempt to verify the claimed stressor of witnessing prison breaks and shootings at Camp Allen, as well as any other stressor identified as a result of development.  JSSRC should also clarify whether or not the age has been raised to 25 years old to serve in the Veteran's MOS.  To the extent the JSRRC is unable to confirm the claimed stressor, the RO/AMC should subsequently undertake any further steps necessary to attempt to verify the stressor. 

All records and responses received must be associated with the claims file.

5.  After the completion of #'s 1 through 4 above, even should this stressor not be verified through official means, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disability found to be present.  The claims file and Virtual VA record should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  The examiner is asked to express an opinion on the following: 

With respect to the PTSD claim, the examiner shall initially determine whether the criteria for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) have been met.  See 38 C.F.R. § 4.125(a).  If so, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that: (1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (2) that a claimed stressor (specifically including the incident surrounding him witnessing prison breaks and shootings, and being threatened by inmates, as well as any other identified in-service stressor ) is adequate to support a diagnosis of PTSD; and (3) that the Veteran's symptoms are related to the claimed stressor (which supports the PTSD diagnosis). 

In regards to any psychiatric disability, other than PTSD, to include anxiety and MDD, the examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, to include anxiety, and/or MDD that is related to his military service.  The examiner should discuss the Veteran's claimed in-service stressor(s) as well as the March 1950 Report of Medical history, that noted that noted "[h]igh blood pressure and pulse rate, evaluation of emotional factor."  

In rendering an opinion, the examiner must acknowledge the Veteran's competent reports as to the onset and symptomatology.

Any opinion expressed should be accompanied by a complete rationale.

6.  After completing #'s 1 through 5 above, the Veteran should be afforded a cardiovascular examination to determine the nature and etiology of any acquired cardiovascular disorder, including hypertension, found to be present.  The claims file and Virtual VA record should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.   The examiner is asked to express the following opinions concerning:

a)  whether it is at least as likely as not that the Veteran's cardiovascular disorder, including hypertension is related to service.  

b)  If not, the examiner is asked to express and opinion as to whether it is as least as likely as not that the Veteran's cardiovascular disorder, including hypertension is caused or aggravated (permanently worsened) a psychiatric disorder.  

The examiner must specifically comment on the March 1950 Reports of Medical History and examination that included increased blood pressure readings and pulse rates; reported [h]igh blood pressure and pulse rate, evaluation of emotional factor;" and indicated a history of having  pain or pressure in his chest.  A further cardio-vascular examination was indicated.  On August 1950 Report of Medical History to extend active service, the Veteran reported a history of having pain or pressure in his chest. 

In rendering an opinion, the examiner must acknowledge the Veteran's competent reports as to the onset and symptomatology.

Any opinion expressed should be accompanied by a complete rationale.

7.  To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


